DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lens holder for holding a lens in a lamp comprised of, in part, a receptacle section to hold the lens..; an at least partially circumferential channel formed between the receptacle section and the mounting section, wherein the mounting section has screw openings in which the at least one fastener is inserted, wherein the receptacle section is a tubular hollow body with openings at each end, wherein a longitudinal axis of the hollow body is defined and the longitudinal axis passes perpendicularly through the openings at each end, wherein a transition section is provided that adjoins the mounting section and the receptacle section, the transition section being located between the mounting section and the receptacle section in an axial direction of the longitudinal axis, wherein the channel is provided in the transition section, the channel having a U-shaped and/or arched cross-section having a back wall, a front wall and a curved bottom connecting the back wall and the front wail, and wherein the back wall of the channel is a surface of the mounting section having the screw openings therein and the front wall of the channel is a surface of the receptacle section that opposes the surface of the mounting section having the screw openings therein. Claims 3-7 and 11 are allowed due to their dependency upon claim 1. 
Regarding claim 8, the prior art of record fails to teach or suggest a headlamp comprised of, in part, a receptacle section to hold the lens..; an at least partially circumferential channel formed between the receptacle section and the mounting section, wherein the mounting section has screw openings in which the at least one fastener is inserted, wherein the receptacle section is a tubular hollow body with openings at each end, wherein a longitudinal axis of the hollow body is defined and the longitudinal axis passes perpendicularly through the openings at each end, wherein a transition section is provided that adjoins the mounting section and the receptacle section, the transition section being located between the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875